Filed 4/16/13 In re Edgar P. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



In re EDGAR P., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                                            F065886

         Plaintiff and Respondent,                                       (Super. Ct. No. JJD065613)

                   v.
EDGAR P.,                                                                           OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Randall Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Cornell, Acting P.J., Gomes, J., and Franson, J.
          On October 5, 2011, appellant, Edgar P., a minor, admitted an allegation set forth
in a juvenile wardship petition (Welf. & Inst. Code, § 602), that he committed
misdemeanor vandalism (Pen. Code, § 594, subd. (a)). On October 20, 2011, the juvenile
court adjudged appellant a ward of the court and placed him on probation, with various
terms and conditions, in his mother’s custody.
          On August 2, 2012, appellant admitted allegations set forth in a supplemental
wardship petition (Welf. & Inst. Code, § 777) that he committed various noncriminal
violations of probation. On August 23, 2012, at a contested disposition hearing, the court
continued appellant as a ward of the court, continued him on probation, and ordered him
to serve 90 to 180 days in the Tulare County Youth Treatment Center. The instant appeal
followed.
          Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
Appellant has not responded to this court’s invitation to submit additional briefing. We
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
          As indicated in the court’s written disposition hearing order, as conditions of
probations the court ordered, inter alia, that appellant “Obey his parents,” “Not ...
associate with[] any person the child knows, or should reasonably know, to be a member
or to be involved in the activities of a criminal street gang,” “Not wear or display items or
emblems reasonably known by the minor to be associated with or symbolic of gang
membership,” “Keep the probation officer informed of any changes in address,” “Attend
school regularly,” “Participate in ... Alcohol and other drug counseling,” “Perform [20]
hours of community service,” “Be at his ... place of residence between the hours of 9 p.m.



                                                2
and 6 a.m. unless with a parent or legal guardian or with prior permission of the probation
officer.”
       The report of the probation officer (RPO), prepared in advance of the August 2012
disposition hearing, indicates the following: According to notes of the probation officer
who supervised appellant between October 20, 2011, and February 21, 2012, appellant
failed to attend school, failed to enroll in drug and alcohol counseling, had not completed
his community service hours and was in possession of gang paraphernalia.
       The RPO also states that the following occurred on March 7, 2012: A probation
officer went to appellant’s residence but appellant was not at home. In a search of
appellant’s bedroom, the officer found “numerous gang related writings.” Appellant’s
mother told the officer the following: Appellant “fails to abide by her rules at home, fails
to abide by his 9:00 PM curfew[,] ... invites gang members to her residence,” “associates
with gang members, wears gang clothing[,] ... fails to attend school,” and “has not
completed any of the Court ordered requirements [with respect to] participating in
alcohol and drug counseling and community service hours.”
       The RPO also states that on March 16, 2012, the probation officer “noted that
[appellant] went to Mexico with his mother without permission,” and that when the
officer went back to appellant’s residence on April 9, 2012, appellant’s uncle stated
appellant and mother had not returned from Mexico. The officer searched appellant’s
room and noted that appellant “still had all of his ... gang writings on the walls.”
                                       DISCUSSION
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.



                                              3